 

CONSULTING AGREEMENT



THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into as of March
15, 2005, by and between RUBINCON VENTURES, INC., a Delaware corporation (the
"Company"), and MARTIN MOSKOVITS (the "Consultant").



 

W I T N E S S E T H:



WHEREAS, the Consultant has extensive experience in the nanotechnology research
field;



WHEREAS, the Company desires to invest in and acquire nanotechnology-related
business assets; and



WHEREAS, the Company desires to engage the Consultant to render services to the
Company upon the terms and conditions hereinafter set forth.



NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:



Engagement and Duties

. Subject to the terms and conditions hereof, the Company hereby engages the
Consultant, and the Consultant agrees to diligently and faithfully execute his
duties for and on behalf of the Company, on the terms and conditions hereinafter
set forth. The Consultant shall be responsible for assisting the Company in
identifying and acquiring nanotechnology investment opportunities.
Notwithstanding the foregoing, the policies and practices of the Company shall
at all times be within the control and discretion of the Company and its
designated agents and the Consultant shall not have any authority to implement
his recommendations or plans except as same may be specifically authorized by
the Company.





2. Independent Activities; Non-Compete

. Each of the parties hereto may, notwithstanding this Agreement, engage in
whatever activities that such party chooses so long as such activities do not
constitute a breach of the provisions set forth herein and do not prevent the
Consultant from devoting the necessary amount of time to performing the services
described in this Agreement. Notwithstanding the foregoing, during the term of
this Agreement, the Consultant agrees that he shall bring all nanotechnology
opportunities of which he becomes aware that involve or are related to the
defense industry or to defense electronic components to Rubincon for
consideration prior bringing or showing such opportunities to another party.

The Consultant acknowledges that the foregoing obligation is reasonable, and
that he will be in a position to earn a livelihood while complying with such
restriction.





3. Term

. Subject to Sections 6 and 7 hereof, the term of this Agreement shall commence
on the date hereof and shall terminate on March 15, 2007; provided that the term
may be extended by mutual written agreement of the Company and Consultant.





4. Compensation

. In consideration for the Consultant's services during the term of this
Agreement, the Company shall (i) pay to the Consultant a monthly fee of $10,000
(the "
Monthly Fee
"), payable in arrears on the last day of each month commencing on March 31,
2006, with the first Monthly Fee pro rated

to $5,000 and (ii) issue to consultant options to purchase stock of the Company
in substantially the form of attached
Exhibit A
.



5. Expenses

. If the Consultant shall incur reasonable expenses for or on behalf of the
Company in connection with the services rendered pursuant hereto, the Company
shall provide reimbursement therefor upon presentation of proof of incurrence of
such expenses and the purpose of such expenditures. Notwithstanding the
foregoing, the Consultant acknowledges that he is not authorized to incur, and
he will not be reimbursed for, any expenses unless (i) such expenditure is an
ordinary and necessary operating expense incurred in the ordinary course of the
Company's business and is consistent with both the historical practices of the
Company's business and the Company's established policies regarding expenditures
or (ii) such expenditures shall have been specifically approved in advance by
the Company in writing.



6. Termination by the Consultant

. The Consultant may terminate this Agreement at any time, for any reason, by
sixty (60) days written notice to the Company. In addition, this Agreement shall
automatically terminate upon the Consultant's death or permanent disability that
prevents Consultant from performing his duties hereunder for a continuous period
of ninety days. In the event of the termination of this Agreement for any of the
foregoing reasons, the Consultant shall be entitled to the Monthly Fee (defined
above) for the period during which the termination occurs, pro rated for the
number of days in the last month preceding the termination date.



7. Termination by the Company

. The Company may terminate this Agreement at any time for "cause" (as defined
below) upon one (1) day's written notice thereof to the Consultant. For purposes
hereof, termination for "cause" shall mean or include any one or more of (i) the
Consultant's conviction of or plea of
nolo
contendere
to a felony or a crime involving moral turpitude, (ii) exposure of the Company
to any criminal liability caused by the Consultant, (iii) any habitual or gross
negligence or willful misconduct in the performance of the Consultant's services
hereunder or repeated or continuous failure or refusal to perform his duties
hereunder, (iv) failure of the Consultant to fully perform his duties as set
forth herein or as requested by the Company (v) following the filing of a
petition for bankruptcy, reorganization or arrangement by the Consultant, or any
such petition having been filed against the Consultant and is not dismissed
within sixty (60) days of the date of such filing, or (vi) the Consultant's
breach of any covenant contained in Paragraph 8 hereof. In the event of early
termination hereunder for any of the reasons described above, the Company shall
have no obligation to pay any additional compensation to Consultant and the
Company shall have the right to offset any amounts due and owing to the Company
by the Consultant in the amount of damages or loss incurred by the Company as a
result thereof, if any, which right of offset is in addition to and not in
limitation of any other rights, remedies or damages available to the Company at
law or in equity.





8. Confidentiality

. Consultant recognizes and acknowledges that the Company's trade secrets,
business strategies, sales practices, software, source code and object code,
other intellectual property, records and other data, including without
limitation, strategies, business plans, contracts, marketing, or methods of
operation, customer records and lists, vendor information, referral sources,
potential investor lists, and other sources of business, as they exist from time
to time, are valuable assets of the Company. Consultant shall not during the
term of his engagement hereunder or for two years thereafter, divulge to any
person or use for his personal benefit or for the benefit of any person other
than the Company, any confidential information which it has or may in the future
acquire pertaining to Company's business specifically with respect to trade
secrets, intellectual property, customer or vendor information, or other
confidential information relating to the Company's books of account, contracts,
strategies, business plans, marketing, sales practices or methods of operation.
This section shall not apply to information which is or becomes 1) in the public
domain, 2) independently developed by Consultant prior to entering into this
Agreement, or 3) obtained by Consultant from a third party under no obligation
to maintain the information as confidential.





9. Mutual Representations and Warranties

. Each party represents and warrants to the other that it is not a party to any
agreement, contract or understanding which will in any way restrict or prohibit
it from entering into this Agreement and performing its obligations hereunder in
accordance with the terms and conditions of this Agreement.





10. Independent Contractor Status

. The Consultant shall act at all times hereunder as an independent contractor
and not as an employee, servant, agent or representative of the Company.
Accordingly, the Company shall make no withholding of taxes, FICA or any other
amounts ("
Withholding Amounts
") from any consideration payable hereunder to the Consultant. In addition, the
Consultant shall not hold himself out as, or have any authority to act as, an
employee of the Company for any purpose.



11. Indemnification

.





By the Company

. The Company shall indemnify and hold harmless the Consultant from and against
any and all losses, claims, damages, liabilities, expenses (including reasonable
legal fees and expenses), judgments, fines, settlements and other amounts
(collectively "
Claims
") arising from any and all claims, costs, demands, actions, suits or other
proceedings (whether civil, criminal, administrative or investigative)
(collectively "
Proceedings
") in which the Consultant may be involved, or threatened to be involved as a
party or otherwise (i) by reason of the Consultant's status as a consultant for
the Company (without any fault on the part of Consultant) or (ii) which relate
to the business of the Company, its property or customer relationships, other
than a Proceeding arising out of the acts or omissions of the Consultant without
any fault on the part of the Company.





By the Consultant

. The Consultant shall indemnify and hold harmless the Company from and against
any and all Claims arising out of Proceedings in which the Company may be
involved as a party or otherwise as a result of or arising out of acts or
omissions of the Consultant or any activities of the Consultant that do not
involve services provided to the Company under this Agreement, including,
without limitation, any Claims relating to Withholding Amounts.





Generally

. The indemnification provided by this Section 10 shall survive the termination
of this Agreement and shall be binding upon and inure to the benefit of the
parties' respective heirs, successors, assigns and administrators.





12. No Assignment or Delegation

. The Consultant and the Company acknowledge that the services that the
Consultant is to render to the Company hereunder and the rights and privileges
granted to the Company hereunder are of a special and unique character which
gives them a special value and therefore may not be transferred, sold or
assigned by the Company nor delegated by the Consultant, other than to Steven
Bulwa, who the Company approved for the delegation of services by Consultant
hereunder, so long as Steven Bulwa has entered into a Confidentiality Agreement
with the Company.





13. Entire Agreement

. This Agreement contains the entire agreement between the parties hereto with
respect to the Consultant's employment or engagement by the Company and
supersedes any prior oral or written agreements or understandings with respect
thereto.





14. Pronouns and Headings

. As used herein, all pronouns shall include the masculine, feminine, neuter,
singular and plural thereof wherever the context and facts require such
construction. The descriptive headings of the several sections of this Agreement
are inserted for convenience of reference only and shall not control or affect
the meaning or construction of any of the provisions hereof.





15. Notices

. All notices, requests, demands and other communications hereunder shall be in
writing and shall be delivered personally, sent by recognized overnight courier
or sent by registered or certified mail, return receipt requested, to the other
parties hereto at his or its address as set forth on the signature page of this
Agreement, and shall be deemed given when delivered, or if sent by registered or
certified mail, five (5) days after mailing. Any party may change the address to
which notices, requests, demands, and other communications hereunder shall be
sent by sending written notice of such change of address to the other parties in
the manner above provided.





16. Successors and Assigns

. Subject to the terms of Paragraphs 7 and 8 hereof, this Agreement shall inure
to the benefit of, and be binding upon, the successors and assigns of the
parties hereto.





17. Amendment

. No amendment of any provision of this Agreement, nor consent to any departure
therefrom, shall be effective unless the same shall be in writing signed by the
party to be charged.





18. Waiver

. The waiver by the Company of any breach of any term or condition of this
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition hereof.





19. Severability

. Each of the terms and provisions of this Agreement is to be deemed severable
in whole or in part and, if any term or provision or the application thereof in
any circumstances should be invalid, illegal or unenforceable, the remaining
terms and provisions or the application of such term or provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable shall not be affected thereby and shall remain in full force and
effect.





20. Governing Law

. This Agreement and the enforcement thereof shall be governed and controlled in
all respects by the laws of the State of Delaware.





21. Counterparts

. This Agreement may be executed in several counterparts and all so executed
shall constitute one agreement binding on all the parties hereto,
notwithstanding that all the parties are not signatories to the original or the
same counterpart.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first hereinabove written.



The Company

:





RUBINCON VENTURES, INC.



 

By: /s/ Guy Peckham



Name: /s/ Guy Peckham



Its: /s/President



Address

:



1313 East Maple Street, Suite 223

Bellingham, Washington 98225

The Consultant

:





 

 

 

/s/ Martin Moskovits

Martin Moskovits



 

 

 

Address

:



1431 Portesuello

Santa Barbara, California 93105



Exhibit A



NON-STATUTORY STOCK OPTION AGREEMENT



(commences on following page)